Meads, Judge, dissenting. I cannot agree with the to reverse this case. In the first place, neither Faretta v. California, 422 U.S. 806 (1975) (holding that a defendant in a state criminal trial has an independent constitutional right of self-representation and that he may proceed to represent himself without counsel when he voluntarily and intelligently elects to do so), nor Lassiter v. Dept. of Soc. Servs. of Durham County, North Carolina, 452 U.S. 18 (1981) (holding that an indigent litigant’s right to appointed counsel has been recognized to exist only where she may be deprived of her physical liberty; that the Constitution does not require the appointment of counsel for indigent parents in every parental-status termination proceeding; and that the decision whether due process calls for the appointment of counsel is to be answered in the first instance by the trial court, subject to appellate review), which are relied upon by appellant, offers any authority for the proposition that one has a right to a pro se defense in termination-of-parental-rights cases. Further, appellant has offered no authority for her argument that the right to have or waive counsel in termination cases is analogous to the right to have or waive counsel in criminal matters. We have repeatedly admonished appellants that we will not do their research for them, and that we will affirm when an appellant’s argument is neither supported by legal authority nor apparent without further research. Hopper v. Garner, 328 Ark. 516, 944 S.W.2d 540 (1997). Further, Arkansas has no statutorily created right of self-representation as does federal law. See 28 U.S.C. § 1654 (West 1994).1 Arkansas Code Annotated section 9-27-316(h) (Supp. 1999), which creates the right to appointed counsel for indigent parents in termination cases, does not provide a waiver of this right. Had the legislature intended to provide for waiver, it could have done so. See Ark. Code Ann. § 9-27-317(a) (Supp. 1999) (providing for waiver of the right to counsel at a delinquency or family-in-need-of-services hearing). Whether such a right to waiver would be wise in termination-of-parental-rights proceedings and whether an indigent parent has a right to proceed pro se in termination proceedings is a matter for the legislature, especially in light of the welfare of the children involved.2  For these reasons, I respectfully dissent. I am authorized to state that Judge KOONCE joins.   In all courts of the United States the parties may plead and conduct their own cases personally or by counsel as, by the rules of such courts, respectively, they are permitted to manage and conduct causes therein.    Termination-of-parental-rights cases involve not only the parent, but a consideration of the best interests of the children involved. The parent is not the only person who stands to lose something. Thus, there are other third-party rights to be considered.